         Case 7:20-cv-09198-KMK Document 26
                                         25 Filed 07/26/21
                                                  07/23/21 Page 1 of 2

                                    TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                  July 23, 2021

Via ECF
Hon. Kenneth M. Karas, U.S.D.J.
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re:     Request for an Adjournment of Oral Arguments from July 26, 2021 at 11:00
               am to a later time on July 26, 2021
               Ahn v. MB Rye Metro Nail, Inc., No. 20-cv-09198 (KMK), (S.D.N.Y.)

Your Honor,

        This office represents the Plaintiff in the above-referenced matter. We write respectfully
with consent of Defendants counsel in regards to Your Honors order dated June 25, 2021, to hold
oral arguments on the pending Motion to Compel Arbitration on July 26, 2021. Plaintiff’s counsel
respectfully requests an adjournment of the conference from July 26, 2021 at 11:00 am to a later
time in the day, such as 1:00 pm. This is plaintiffs first request and granting such request will not
prejudice any party.

        Plaintiffs request that, Your Honor Adjourn the Oral Arguments in the matter from 11:00
am on July 26, 2021 to a later time in the day, such as 1:00 pm. Plaintiff’s counsel currently has
another preschedule court conference that is also at scheduled at 11:00 am in the matter of Zhang
v. Sabrina USA Inc d/b/a Yumi Sushi et al. 18-cv-12332. Additionally, plaintiffs’ counsel has a
bankruptcy pleading prior to 11:00 am that might run after 11:00 am. The undersigned counsel
only has two attorneys at the firm and both attorneys will be needed at 11:00 am if the bankruptcy
pleading goes after 11:00 am. Additionally, granting such request will not prejudice any party due
to defendants’ counsel consenting to the requested adjournment.

       For the reasons stated above, plaintiffs respectfully request that the oral arguments in the
matter be adjourned from July 26, 2021 at 11:00 am to a later time in the day on July 26, 2021

       We thank the Court for its attention to and consideration of this matter and apologies for
inconveniencing the court in any way.

                                                  Respectfully submitted,
                                                  TROY LAW, PLLC

                                                  /s/ Aaron B. Schweitzer
                                                  Aaron B. Schweitzer
                                                  Attorney for Plaintiffs
         Case 7:20-cv-09198-KMK Document 26
                                         25 Filed 07/26/21
                                                  07/23/21 Page 2 of 2

Hon. Kenneth M. Karas, U.S.D.J.
July 23, 2021
Ahn v. MB Rye Metro Nail, Inc., No. 20-cv-09198 (KMK), (S.D.N.Y.)
Page 2 of 2

cc: via ECF
    all counsel of record



AS/gd



This request is untimely, as oral argument has been
scheduled since 6/25/21. Nonetheless, it is granted.
The Court will hold oral argument by teleconference
at 2PM on 7/26/21.
7/26/21




                                               2
